Citation Nr: 0336664	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-08 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $1,088.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1960 to February 
1965.  

In November 2001, the Oakland, California, Regional Office 
(RO) retroactively amended the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of April 1, 
1999, to reflect his divorce from S-, and as of January 1, 
2000, to reflect his marriage to D-, and the dependency of 
her children E-, and R-.  The RO subsequently informed the 
veteran in writing of the overpayment of VA compensation 
benefits in the amount of $1,088.00.  In December 2001, the 
veteran requested waiver of recovery of the overpayment in 
the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $1,088.00.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

In January 2002, the veteran submitted an application to 
reopen his claims of entitlement for a chronic liver disorder 
and chronic bilateral knee injury residuals.  It appears that 
the RO has not had an opportunity to act upon the 
application.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

The Committee's January 2002 determination specifically 
states that the amount of the overpayment of VA compensation 
benefits paid to the veteran was calculated to be $1,088.00 
and "the period of the overpayment is from April 1, 1999 
through December 31, 1999."  The May 2002 VA Amount Paid and 
Amount Due Audit issued to the veteran and his accredited 
representative reflects that the veteran was paid $2,851.00 
whereas he was due $2,544.00 for the period between April 1, 
1999 through December 31, 1999.  The difference between the 
two amounts is $307.00.  The audit encompasses the period 
between April 1, 1999 and October 31, 2001, and notes an 
overpayment in the amount of $1,088.00 for that period.  
Given these facts, the Board finds that a paid and due audit 
specifically of the period of the overpayment would be 
particularly useful.  

Additionally, the Board finds that a current financial status 
report from the veteran would be helpful in resolving the 
issues raised by the instant appeal.   Accordingly, this case 
is REMANDED for the following action:

1.  The RO should prepare a complete paid 
and due audit for the period of the 
overpayment, i.e., April 1, 1999 through 
December 31, 1999.  The veteran and his 
accredited representative should be sent 
a copy of the audit and a full 
explanation of the calculations relied 
upon to determine the amount and period 
of the overpayment.  

2.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

3.  The RO should then readjudicate the 
issue of whether the overpayment of VA 
compensation benefits in the amount of 
$1,088.00 was properly created.  If the 
benefit sought on appeal is denied, the 
RO should then issue a supplemental 
statement of the case (SSOC) to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA compensation benefits in the amount 
of $1,088.00 was properly created; (2) 
the veteran's entitlement to waiver of 
recovery of VA compensation benefits; and 
(3) all applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

